Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered November 26, 2004, which dismissed the petition brought pursuant to CPLR article 78 to annul a determination of respondent New York State Division of Parole denying petitioner’s application for conditional release, unanimously affirmed, without costs.
The Department of Correctional Services is not a proper party to this proceeding since it does not set the conditions for an inmate’s release (see Executive Law § 259-c [2]).
*225Petitioner has no federal or state constitutional right to be released from prison before serving his full sentence due to expire in 2010 (see Matter of M.G. v Travis, 236 AD2d 163, 167 [1997], lv denied 91 NY2d 814 [1998]). The special conditions imposed by the Division for petitioner’s release, designed to reduce the opportunities for petitioner, a convicted sex offender who raped a minor while on conditional release from prison, to relapse into sexual misconduct, constituted a proper exercise of discretion (see id. at 167-168; and see Matter of Wright v Travis, 297 AD2d 842 [2002]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Saxe, J.P., Marlow, Williams, Sweeny and Catterson, JJ.